ATTACHMENT TO THE ADVISORY ACTION
Applicants' response filed 5/18/22 has been fully considered but is not persuasive for the reasons set forth below.  

Applicant argues that the heterophasic component B of Khalen is a blend, while the claimed heterophasic propylene ethylene copolymer is not.
In response, the examiner disagrees. 
First, the claims do not exclude blends.  
Second, applicant’s line of reasoning is not well grounded in polymer science.  The heterophasic propylene ethylene copolymer comprises a blend of polymers because of the different solubilities (XS) and phases (heterophasic).   If the copolymer were a single component, it would not have different fractions with different solubility, etc. It would either be soluble or not.  The skilled artisan would immediately recognize that the “heterophasic propylene ethylene copolymer” is a blend and could not be an individual polymer because of this fact.  
Lastly, applicant’s arguments contradict the instant specification.  Paragraph 24 of the originally filed specification states that the “heterophasic propylene ethylene copolymer is a polymer comprising a matrix comprising an isotactic propylene homopolymer and a rubber phase dispersed in the matrix being a propylene ethylene copolymer” (emphasis added).
Thus, applicant’s argument that the claimed heterophasic propylene ethylene copolymer is not a blend lacks any scientific merit.


Applicant argues that with “respect to the intrinsic viscosity, the Examiner has committed reversible error in asserting that ‘the IV measured in decalin is about 0.15 units higher than when measured in tetralin.”  Applicant goes on to argue that the reference cites that it is for isotactic and atactic polypropylene not heterophasic polypropylene as claimed and in Kahlen.
In response, the examiner disagrees.  First, the heterophasic polypropylene of Kahlen is isotactic polypropylene or primarily isotactic polypropylene, which lines up with the evidence in the art.  See page 7 of Kahlen.  Moreover, the fact that the polypropylene is heterophasic does not materially change the fact that it is (isotactic) polypropylene.
Secondly, as stated earlier, decalin (decahydronaphthalene) of Kahlen and tetralin (tetrahydronaphthalene) of the claims are substantially the same solvents utilized interchangeably in the art (paragraph 86 of US 2003/0049436) and one would expect the same or substantially the same intrinsic viscosities.  This is further bolstered by the fact that the exemplified value (6.15 dl/g) of Kahlen falls almost in the middle of the claimed range (3.0 to 9.0 dl/g).  Additionally, the broader disclosure range of about 3.0 to 10.0 dl/g would also read on or render obvious the claimed range with substantial overlap.  
Lastly, the examiner has outlined scientific rationale and evidence to show inherency (MPEP 2112 (IV)).  The burden is shifted to the applicant (MPEP 2112(V)).  The burden of proof is similar to that outlined in case law, which requires objective evidence: In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  In the presence case, applicant has not convincingly shown that the intrinsic viscosity in slightly different solvents would be outside the claimed range.  In fact, the art of record and the fact that the solvents are substantially the same and interchangeable suggests that the intrinsic viscosities would be substantially the same.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764